As filed with the Securities and Exchange Commission on March 2, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 INUVO, INC. (Exact name of the registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 87-0450450 (I.R.S. Employer Identification Number) 15550 Lightwave Drive Third Floor Clearwater, FL33760 (727) 324-0046 (Address, including zip code and telephone number, including area code, of registrant’s principal executive offices) Mr. Wallace D. Ruiz Chief Financial Officer Inuvo, Inc. 15550 Lightwave Drive Third Floor Clearwater, FL33760 (727) 324-0046 (Name, address, including zip code, and telephone number, including area code, of agent for service) with a copy to: James M. Schneider, Esq. Schneider Weinberger & Beilly LLP 2200 Corporate Boulevard N.W. Suite 210 Boca Raton, Florida 33431 telephone (561) 362-9595 telecopier (561) 362-9612 Approximate date of commencement of proposed sale to the public: From time to time after effectiveness of this registration statement. If the only securities being registered on this Form are being offered pursuant to a dividend or interest reinvestment plans, please check the following box: o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: þ If this Form is to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box: o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box: o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered (1) Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common stock, par value $0.001(2) (3 (3
